Citation Nr: 1534789	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  14-00 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis, claimed as sinus infections.

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1984 to May 1989

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The claims file includes additional medical records submitted after the file was transferred to the Board that have not been initially considered by the RO.  However, the file includes a March 2015 written statement from the Veteran and her representative waiving RO consideration of any additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.


FINDINGS OF FACT

1.  The Veteran's recurrent sinusitis began during and has continued since her active duty service.

2.  The Veteran's chronic bronchitis began during and has continued since her active duty service.

3.  The Veteran does not have asthma which began during, or was otherwise caused by, her active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis have been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for bronchitis have been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for asthma have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking service connection for several issues.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Each of the Veteran's appeals will be addressed in turn below.

Sinusitis

The Veteran's service treatment records were reviewed and reflect she developed symptoms of sinusitis, including sinus congestion, at several points during her active duty service.  For example, in September 1986 she was diagnosed with maxillary sinusitis following an x-ray.  She was diagnosed with acute sinusitis on several other periods, including shortly before her separation from active duty service.  Therefore, the service treatment records reflect the Veteran experienced recurrent sinusitis during her active duty service.

During her March 2015 hearing, the Veteran reported experiencing sinusitis off and on since her separation from active duty service until the present day.  She estimated experiencing sinus trouble four to six times per year.  The Veteran's medical records support her lay testimony.  She has been diagnosed with chronic sinusitis, and has sought treatment for exacerbations of these symptoms several times per year since the early 1990s.

The October 2010 VA examiner noted the Veteran's history of in-service and post service sinusitis, but opined her condition had resolved due to lack of objective findings of sinusitis during the examination.  However, at her hearing the Veteran testified she was not experiencing an episode of sinusitis during her examination, although she was during her March 2015 hearing.  Additionally, medical records reflect she has been treated for chronic sinusitis on several occasions since October 2010, including as recently as March 2015.  Therefore, although the Veteran did not demonstrate the symptoms of sinusitis during her October 2010 VA examination, the medical evidence reflects she continues to experience recurrent sinusitis. 
Based on the foregoing, the evidence reflects the Veteran developed recurrent sinusitis during her active duty service, and, although she has symptome-free periods, her recurrent sinusitis condition has continued throughout the period on appeal.  Affording all benefit of the doubt to the Veteran, the elements of service connection have been met.  Accordingly, her appeal is granted.

Bronchitis

The Veteran is also seeking service connection for chronic bronchitis.  Her service treatment records reflect she was diagnosed with bronchitis on several occasions during her active duty service, including shortly after boot camp in October 1984 and in February 1989, shortly before her separation from active duty service.  Therefore, the service treatment records reflect the Veteran experienced chronic or recurrent bronchitis during her active duty service.

During her March 2015 hearing, the Veteran reported she consistently experienced symptoms of bronchitis, including coughing, phlegm production, and difficulties breathing, two to three times per year since her separation from active duty service.  The Veteran's lay testimony is supported by the treatment records, which reflect she has been diagnosed with, and treated for, bronchitis on numerous occasions during the period on appeal.

The October 2010 VA examiner opined the Veteran's bronchitis had also resolved because she did not present with any objective findings of bronchitis.  However, as consistently reported by the Veteran, her symptoms would come and go, and were not always present.  Therefore, the lack of symptoms during the VA examination does not establish she did not experience recurrent bronchitis around that time period.  Instead, medical records reflect she was treated for bronchitis as recently as March 2015.  Therefore, the records reflect she continues to experience symptoms of chronic bronchitis.

Based on the foregoing, and affording all benefit of the doubt to the Veteran, the evidence reflects she experienced chronic bronchitis during active duty service, and continued to experience this disorder throughout the period on appeal.  Accordingly, the elements of service connection have been met, and her appeal is granted.

Asthma

Finally, the Veteran is seeking service connection for asthma.  During her hearing the Veteran reported she was diagnosed with asthma and prescribed an albuterol inhaler during active duty service.  Service treatment records have been carefully reviewed and considered, but do not reflect the Veteran was diagnosed with asthma.  She was prescribed nasal sprays and inhalers, but these prescriptions were for her chronic sinusitis and bronchitis, discussed above.  During her February 1989 separation examination a diagnosis of acute sinusitis, for which she received medication, was noted.  However, no diagnosis or symptoms of asthma were mentioned.  Therefore, service treatment records do not reflect the Veteran developed asthma during her active duty service.

Post-service medical records reflect the Veteran reported she had a history of asthma.  For example, during a December 2009 private evaluation, the reviewing physician noted the Veteran reported a history of "chronic asthma."  However after interviewing and evaluating the Veteran, the physician opined her respiratory changes were more suggestive of chronic obstructive pulmonary disease (COPD) due to her long history of smoking, and therefore not caused by her active duty service.

Additional medical records reflect the Veteran reported a history of asthma.  For example, in June 2010 a private physician noted the Veteran had asthma.  However, this physician did not include any medical opinion relating the Veteran's history of asthma to her active duty service.

Finally, during her October 2010 VA examination, the examiner opined the results of objective pulmonary function testing suggested moderately severe obstruction and mild diffusion impairment, but opined there were no objective findings to support a diagnosis of asthma.

Based on the foregoing, the evidence does not establish the Veteran developed asthma during her active duty service, or was otherwise diagnosed with asthma related to her active duty service.  Despite the Veteran's lay statements, service treatment records do not reflect she was diagnosed with asthma during service, but was instead prescribed medications including nasal sprays and inhalers to treat her recurrent sinusitis and bronchitis.  Additionally, post-service medical records do not include any medical records relating the Veteran's respiratory symptoms to her active duty service.  Instead, the December 2009 physician opined the Veteran's symptoms were more consistent with COPD related to her smoking history.  Therefore, the evidence does not establish the Veteran's current symptoms of a lung disorder began during, or are otherwise related to, her active duty service.  Because the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the elements of service connection have not been met, and the Veteran's appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  


In the present case, required notice was provided by a letters dated in August 2010 and October 2010, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letters also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

The Veteran was provided with a hearing before the undersigned VLJ in March 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Florida Department of Veterans Affairs and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding any nexus to her active duty service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical records.  All such identified pertinent evidence was obtained and associated with the claims file.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from her, and provided the information necessary to evaluate her disability.  Furthermore, neither the Veteran nor her representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for sinusitis is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for bronchitis is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for asthma is denied.





______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


